Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 1 of 18 PageID #:63211

                                                                                     1

    1                    IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION

    3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
        SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                        )
                       Plaintiffs,                           )
    5   vs.                                                  )   Chicago, Illinois
                                                             )
    6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 21, 2020
        HYTERA AMERICA, INC., and HYTERA                     )
    7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                             )
    8                  Defendants.                           )   11:30 a.m.

    9
                     TRANSCRIPT OF PROCEEDINGS - MOTIONS/STATUS
  10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11

  12    APPEARANCES:

  13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
  14                                     MR. AKSHAY DEORAS
                                    555 California Street
  15                                Suite 2700
                                    San Francisco, California 94104
  16                                (415) 439-1400

  17                                KIRKLAND & ELLIS, LLP
                                    BY: MR. MICHAEL W. DE VRIES
  18                                333 South Hope Street
                                    Suite 2900
  19                                Los Angeles, California 90071
                                    (213) 680-8400
  20

  21

  22    Court Reporter:             JENNIFER COSTALES, CRR, RMR
                                    Official Court Reporter
  23                                219 South Dearborn Street, Room 2342
                                    Chicago, Illinois 60604
  24                                (312) 435-5895
                                    jenny.uscra@yahoo.com
  25
Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 2 of 18 PageID #:63212

                                                                                  2

    1   APPEARANCES:      (Continued)

    2   For the Defendants:         STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    3                                    MR. MICHAEL J. ALLAN
                                         MS. ALICE E. LOUGHRAN
    4                                    MS. JESSICA ILANA ROTHSCHILD
                                         MS. KASSANDRA MICHELE OFFICER
    5                               1330 Connecticut Avenue NW
                                    Washington, DC 20036
    6                               (202) 429-6230

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 3 of 18 PageID #:63213

                                                                                                 3

               1         (Proceedings heard in open court)

               2               THE CLERK:    17 C 1973, Motorola versus Hytera, motion

               3   to file under seal, motion for temporary retraining order,

               4   motion to appear pro hac vice, motion to file amicus brief,

11:33:54       5   status.

               6               THE COURT:    All right.      The motion to proceed pro hac

               7   vice is granted.

               8               The motion to file under seal is granted.

               9               Who represents Motorola this morning?

11:34:06     10                MR. DE VRIES:     Good morning, Your Honor.

             11                Mike De Vries on behalf of Motorola.           With me here

             12    today are my colleagues Adam Alper and Akshay Deoras.

             13                THE COURT:    And Hytera.

             14                MR. ALLAN:    Yes.    Good morning, Your Honor.         Michael

11:34:18     15    Allan with Steptoe & Johnson for Hytera.             With me are Boyd

             16    Cloern, Jessica Rothschild and Kassandra Officer and Alice

             17    Loughran.

             18                THE COURT:    Hytera has submitted a proposed

             19    preliminary injunction order.

11:34:30     20                Has Motorola had an opportunity to review it?

             21                MR. DE VRIES:     We have, Your Honor, yes.

             22                THE COURT:    Are you in agreement?

             23                MR. DE VRIES:     We are not.      Their form of preliminary

             24    injunction or temporary retraining order pending the permanent

11:34:44     25    injunction has problems for multiple reasons.              The first is
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 4 of 18 PageID #:63214

                                                                                                 4

               1   that it defines the accused products by product number as

               2   opposed to by the source code contained within the product.

               3   And as they admit in their brief filed last night, it is the

               4   source code that in large part contains the trade secrets and

11:35:11       5   copyrighted code.

               6              And so if Your Honor were to enter that part of their

               7   injunction, it would allow them to simply slap a new product

               8   number on the products and continue to sell them.               We think

               9   that is incorrect.

11:35:19     10               Second, it is limited in scope to the United States.

             11    That is inappropriate.        Their arguments that the injunction

             12    should not apply worldwide are flatly inconsistent with Your

             13    Honor's ruling about the extraterritorial scope of the DTSA,

             14    which Your Honor ordered and that --

11:35:38     15               THE COURT:     Well, perhaps we can save some time to

             16    say that the Court denies Hytera's motion to sign the proposed

             17    preliminary injunction order, which then leaves the issue of

             18    preliminary injunction before the Court.             But I'm rejecting

             19    this proposed order --

11:35:59     20               MR. DE VRIES:      Yes, Your Honor.

             21               THE COURT:     -- for the reasons you've indicated,

             22    without deciding the issue of a preliminary injunction.                   It is

             23    now fully briefed, is it not?

             24               MR. DE VRIES:      As of last night, Your Honor, Hytera

11:36:10     25    submitted an opposition brief.          We have fully reviewed it.          In
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 5 of 18 PageID #:63215

                                                                                             5

               1   short, what Hytera has made clear now is that, despite the

               2   jury verdict finding that they are malicious and willful

               3   misappropriators of Motorola's trade secrets and infringers of

               4   copyright, Hytera intends to continue to sell the products

11:36:29       5   with stolen trade secrets and source code.

               6              THE COURT:     However --

               7              MR. DE VRIES:      Yes.

               8              THE COURT:     The motion is now fully briefed as of

               9   yesterday?

11:36:37     10               MR. DE VRIES:      Yes, Your Honor.

             11               THE COURT:     So Motorola should submit its proposed

             12    order if the Court were to grant the motion for a preliminary

             13    injunction.     I want to see your proposed order.            And, of

             14    course, make a copy available to Hytera as soon as possible.

11:36:53     15    But the matter remains under advisement now that it is fully

             16    briefed.

             17               MR. DE VRIES:      And, Your Honor, we have submitted

             18    that proposed application and it's also referred to --

             19               THE COURT:     Not application.       I'm saying order.

11:37:05     20               MR. DE VRIES:      I'm sorry.

             21               THE COURT:     An order.

             22               MR. DE VRIES:      Yes, we have submitted that order.

             23    And I can hand up a copy to Your Honor if you would like, but

             24    we've done so.

11:37:12     25               THE COURT:     Well, you've already done that by
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 6 of 18 PageID #:63216

                                                                                             6

               1   delivering it to chambers, I assume?

               2              MR. DE VRIES:      Yes, Your Honor.

               3              THE COURT:     All right.      We will find it.

               4              And Hytera has a copy of it?

11:37:21       5              MR. ALLAN:     We do, Your Honor.

               6              THE COURT:     All right.

               7              MR. ALLAN:     May I --

               8              THE COURT:     So the motion for preliminary injunction

               9   is now fully briefed and there is a proposed order before the

11:37:29     10    Court submitted by Motorola.

             11               MR. DE VRIES:      Yes, Your Honor.

             12               THE COURT:     Now, where would that leave the TRO?

             13               MR. DE VRIES:      Well, I guess this may be a matter of

             14    definition, but what we have both submitted is a proposed

11:37:41     15    order that would be, from our perspective, granting the

             16    application for the TRO.

             17               And so what I think both parties agree based on the

             18    briefing that I read last night is that the injunctive relief

             19    that Your Honor enters on our application for a TRO should

11:37:58     20    extend only until the motion for a permanent injunction is

             21    briefed and ruled on.

             22               THE COURT:     All right.      So have you submitted by

             23    agreement a proposed TRO order?

             24               MR. DE VRIES:      So it was certainly not by agreement.

11:38:11     25    Motorola has proposed an order to resolve its application for
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 7 of 18 PageID #:63217

                                                                                             7

               1   TRO.

               2              THE COURT:     Has Hytera given the Court a proposed TRO

               3   order?

               4              MR. ALLAN:     We have not, Your Honor.         We do not think

11:38:21       5   a TRO is appropriate in this case for a number of different

               6   reasons.

               7              THE COURT:     And all of you have put in your

               8   submissions?

               9              MR. ALLAN:     We have, we have put in the submissions.

11:38:30     10    We had obviously very little time to respond to their papers

             11    that we received on Tuesday evening.            We did what we could to

             12    put in our papers.

             13               THE COURT:     All right.      So if you are asking for

             14    leave to supplement your response to the TRO, the motion is

11:38:43     15    granted.     When will you supplement your response to the TRO?

             16               MR. DE VRIES:      Your Honor, may I be heard on this?

             17    They submitted their response last night.             We have --

             18               THE COURT:     So we're moving on an hourly basis in

             19    this case.

11:38:57     20               MR. DE VRIES:      Your Honor, they submitted this last

             21    night.    They have been fully heard on our application for a

             22    TRO.    We have not responded to that brief, but we don't

             23    believe that is necessary.         We certainly are prepared to

             24    address any issues that Your Honor would like, including right

11:39:12     25    now.
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 8 of 18 PageID #:63218

                                                                                                 8

               1               THE COURT:    So since you say a reply is not

               2   necessary, you're asking the Court simply to rule on what you

               3   call your application and the response such as it is submitted

               4   by Hytera?

11:39:24       5               MR. DE VRIES:     Yes, Your Honor.

               6               THE COURT:    And you object to Hytera having a couple

               7   of extra days to supplement its response?

               8               MR. DE VRIES:     It's not that we object to that.            I

               9   guess I just -- I don't understand them to be requesting that.

11:39:35     10                THE COURT:    Are you asking for a couple days to

             11    supplement your response?

             12                MR. ALLAN:    Your Honor, to the extent the Court is

             13    going to consider the extraordinary remedy of a temporary

             14    retraining order, particularly the order that they have

11:39:47     15    proposed in this case, which is unworkable for a number --

             16                THE COURT:    Does that sound like a "yes" to my

             17    question?

             18                MR. ALLAN:    It does, Your Honor.        It is a "yes."

             19                THE COURT:    All right.      How many days do you need?

11:39:55     20                MR. ALLAN:    A week.

             21                THE COURT:    Since time seems to be so important here,

             22    we'll make the supplemental submission of Hytera due by the

             23    close of business on Tuesday.          Gives you the weekend and a

             24    couple of days to work on it.

11:40:14     25                MR. ALLAN:    Thank you, Your Honor.
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 9 of 18 PageID #:63219

                                                                                             9

               1              THE COURT:     And then if at that point Motorola feels

               2   a reply is necessary, then they can submit that reply as

               3   expeditiously as possible.

               4              MR. DE VRIES:      Yes, Your Honor.

11:40:27       5              THE COURT:     All right.      So we expect then to rule, if

               6   possible, on the TRO next week and also at the same time to be

               7   dealing with the motion for a preliminary injunction.

               8              MR. ALLAN:     So just to be clear, Your Honor, there is

               9   no pending motion for a preliminary injunction as I understand

11:40:46     10    it.   The plaintiffs --

             11               THE COURT:     There is not?

             12               MR. ALLAN:     -- have moved for a temporary retraining

             13    order.

             14               THE COURT:     Well, isn't that a preliminary

11:40:53     15    injunction?

             16               MR. ALLAN:     Well, I think it's a separate requirement

             17    under Rule 65(d).       Now, maybe they're mixing nomenclature.

             18    But they've called it for a temporary retraining order in

             19    advance of a permanent injunction.

11:41:05     20               Our position is that given the complexities of the

             21    issues in this case, the breadth of what they are asking for

             22    that they want done on a seven-day window that frankly is

             23    almost -- it is impossible for us to comply with because of

             24    scope, vagueness issues and issues that the Court has

11:41:22     25    addressed that we have to deal with in China, namely, that
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 10 of 18 PageID #:63220

                                                                                               10

               1    half of our company is not working, and the lawyers in order

               2    to comply with what they are asking for would have to go to

               3    China to address, help address these issues, namely, pulling

               4    documents and things out of their files, we need to guide and

11:41:38       5    help them to do that.       There is no conceivable way we could do

               6    that in a seven-day period.

               7               What they want is a permanent injunction.             What we

               8    would propose is that the parties --

               9               THE COURT:     We're going well beyond the scope of what

11:41:52      10    is before the Court today.         I think I've said enough in terms

              11    of the briefing here.       And when whatever motions are before

              12    the Court are fully briefed, the Court will deal with them

              13    expeditiously.

              14               MR. DE VRIES:      Yes, Your Honor.      So if they submit an

11:42:08      15    additional supplement next Tuesday, we will reply, if

              16    necessary, immediately.

              17               THE COURT:     That's right.      You have that option.

              18               MR. DE VRIES:      Yes, Your Honor.

              19               THE COURT:     All right.     Now, there is also a motion

11:42:19      20    to submit an amicus curiae brief.

              21               What is the position of Motorola with respect to that

              22    request?

              23               MR. DE VRIES:      Well, we are confused by aspects of

              24    that.   We cannot find any indication of what that organization

11:42:35      25    is, nor do I believe that they've identified who are the
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 11 of 18 PageID #:63221

                                                                                              11

               1    members of that organization, nor have they submitted any

               2    evidence in support of it.         There is no declaration to support

               3    anything that's said.       We think it's incorrect for reasons I

               4    could explain substantively, but --

11:42:53       5               THE COURT:     Well, first let me find out what Hytera's

               6    position is with respect to that submission.

               7               MR. DE VRIES:      Yes, Your Honor.

               8               MR. ALLAN:     Your Honor, we think the Court should

               9    absolutely consider the submission.           There is a massive public

11:43:01      10    interest issue with the scope and the timing of the interests

              11    of the injunction that they're asking for.

              12               THE COURT:     Let me express my immediate reaction or

              13    concern is that the proposed amicus seems to indicate an

              14    interest in the litigation on the basis that the movant are

11:43:29      15    entities that have dealings with Hytera.            And it would suggest

              16    that they are not an independent entity or a true traditional

              17    amicus, but there was a relationship, a commercial

              18    relationship with Hytera, that they claim to be somehow

              19    representatives or dealers or whatever it may be in

11:43:56      20    relationship to Hytera.

              21               So that may in and of itself be enough to deny their

              22    request.    And I think they say that in the motion.             Does

              23    somebody have a copy at the moment?

              24               How they identify themselves and their relationship

11:44:17      25    with Hytera.
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 12 of 18 PageID #:63222

                                                                                              12

               1               MR. DE VRIES:      I agree, Your Honor, that they state

               2    that they're distributors of Hytera and they have an interest

               3    in this litigation and that that is a basis to deny the motion

               4    for an amicus brief.

11:44:28       5               They have not specifically identified who they are in

               6    this organization.       We can find no record of who they are.

               7    But we agree that by the statements made in that motion, they

               8    have an interest.      They say that they are going to continue

               9    selling the stolen technology that is from Hytera that they

11:44:45      10    have a commercial relationship with.

              11               MR. ALLAN:     Your Honor, there are a number of

              12    mischaracterizations Mr. De Vries just made.             First of all,

              13    they don't say they have a stake in this litigation anywhere

              14    in the papers.      They are distributors of Hytera products and

11:44:59      15    other radio products as well.

              16               THE COURT:     That's not a stake?

              17               MR. ALLAN:     Well, not in the litigation itself.

              18    They're trying to point out, Your Honor, that there are

              19    significant public interest issues in the event an injunction

11:45:12      20    is issued in this case.        They're trying to explain that

              21    products are planned to be sold to different customers who

              22    have infrastructure in place who are waiting for these public

              23    safety units to arrive to protect the public.             That's what

              24    they're trying to point out.

11:45:26      25               We have a number of other letters from customers and
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 13 of 18 PageID #:63223

                                                                                              13

               1    things like that that are going to come in that will show the

               2    impact on innocent third parties by a broad worldwide

               3    injunction like the plaintiff is asking for here.

               4               We think the Court should consider that information

11:45:45       5    because it implicates and describes and shows the impact, the

               6    substantial impact that an injunction in this case will have

               7    on innocent third parties.

               8               THE COURT:     Well, that is something that you will be

               9    arguing if you have not already argued in your submissions.

11:46:02      10               Judge Posner a number of years ago when he was a

              11    distinguished member of the Seventh Circuit looked with

              12    scepticism as I recall reading one of his slip opinions about

              13    the presence of an amicus in the matters before the District

              14    Courts where they somehow just mirror a position taken by a

11:46:25      15    party, and so their function has its limitations.

              16               And I think this is an example of that, where what

              17    the request for appearance as amicus mentions or argues could

              18    be well stated by Hytera itself.          And, indeed, Hytera

              19    continues to argue and will be continuing to argue the

11:46:51      20    devastating effect from their standpoint of issuing a TRO, the

              21    preliminary injunction or eventually a permanent injunction.

              22    So at best this would simply be repetitious of what Hytera has

              23    and continues to argue.

              24               But I think there is enough to sustain the objection

11:47:10      25    to having that entity appear as amicus because they do state
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 14 of 18 PageID #:63224

                                                                                              14

               1    they have a relationship with one of the parties and Hytera.

               2    If someone came in on an amicus and said that they had a

               3    relationship with Motorola Solutions, I would probably rule

               4    accordingly.

11:47:36       5               But what we have in this case fortunately are very

               6    competent lawyers who are experienced in these matters, who

               7    have considerable staffs and are zealous in making their

               8    submissions in written form and research.            And so the issues

               9    suggested in the petition to appear as amicus will be before

11:48:02      10    the Court in any event.        And so the objection to having that

              11    entity appear as amicus is sustained and I will disregard what

              12    is contained in their submission.

              13               In short, Hytera has already argued these issues and

              14    will continue to argue them.         And so the interest of the

11:48:24      15    parties more or less identified in the motion certainly will

              16    be well argued and represented by competent counsel.

              17               I think that wraps it up --

              18               MR. ALPER:     Yes, Your Honor.

              19               MR. CLOERN:     Thank you, Your Honor.

11:48:40      20               THE COURT:     -- so to speak.      All right.     So there are

              21    a number of matters before the Court.           And I think we've said

              22    enough for today.      Are there any other issues before the Court

              23    at the moment?

              24               MR. ALPER:     Your Honor, you had also set a status to

11:48:55      25    address the remaining wrap-up of the case.
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 15 of 18 PageID #:63225

                                                                                              15

               1               THE COURT:     And when is that set for?

               2               MR. ALPER:     That was for today.

               3               THE COURT:     Oh, for today.      All right.

               4               MR. ALPER:     Yeah, you had set that.        So I can address

11:49:04       5    that very briefly.

               6               THE COURT:     Beyond what I have already said, what

               7    else is there?

               8               MR. ALPER:     So the next step, we believe, the next

               9    step would be to enter judgment in the case, which would then

11:49:14      10    put us into --

              11               THE COURT:     A judgment upon the verdict?

              12               MR. ALPER:     Upon the verdict.       And I would just like

              13    to speak to that for one moment.          We went through the record

              14    and noticed that there were two affirmative defenses pled by

11:49:26      15    the defendants but never pursued in the case.             And so we would

              16    recommend that Your Honor, in order to ensure you are entering

              17    judgment on all claims and defenses, enter judgment on the

              18    verdict but perhaps in your minute order say "and any

              19    remaining defenses by defendant."

11:49:43      20               THE COURT:     Well, that would take us to the Rule 50

              21    motions as well.      And the Court in its order said that,

              22    pursuant to Rule 50, the Court would wait to see what the jury

              23    did.

              24               And so what is your position now that the jury has

11:49:58      25    reached a verdict with respect to the Rule 50 motions that are
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 16 of 18 PageID #:63226

                                                                                              16

               1    before the Court?

               2               MR. ALPER:     Yeah, so our position is that Your Honor

               3    should enter judgment as I suggested, so we make sure that

               4    it's a, you know, fully comprehensive judgment, and then we

11:50:15       5    would set a briefing schedule for the remaining Rule 50

               6    motions.

               7               THE COURT:     What would remain in light of the

               8    verdict?

               9               MR. ALPER:     So there is the post trial, I would

11:50:25      10    assume that defendants will file post-trial JMOL motions

              11    maybe.

              12               THE COURT:     Well, that is to come.        But I'm saying in

              13    terms of what is now before the Court.

              14               MR. ALPER:     What is pending?       Well, I believe that we

11:50:37      15    would say that you could deny the pre-verdict motions and then

              16    that will dispose of those and then enter judgment and then

              17    get us to the post-trial briefing.

              18               THE COURT:     Rule 50 motions were brought by Motorola

              19    as well as Hytera.

11:50:51      20               MR. ALPER:     Yes.

              21               THE COURT:     And so the Court reserved ruling with a

              22    view to see what the verdict of the jury would be.               And so let

              23    me put it to you, does this now get to the point where the

              24    Court could say, in light of the verdicts of the jury, all

11:51:12      25    Rule 50 motions brought by both Motorola and Hytera are denied
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 17 of 18 PageID #:63227

                                                                                              17

               1    as moot or denied.

               2                MR. ALPER:    Yes, you can certainly do that.          The

               3    parties' positions for appeal are preserved in that case, and

               4    then we can move on, once you enter judgment, on to the

11:51:28       5    post --

               6                THE COURT:    What does Hytera say about that way to

               7    deal with the Rule 50 motions before the Court?

               8                MR. CLOERN:    That would be an option that Your Honor

               9    could do.

11:51:38      10                THE COURT:    All right.     That's the way I think it

              11    should proceed.      So that we would say, in short, the Rule 50

              12    motions brought by Hytera and Motorola in which the Court

              13    reserved ruling on them waiting for the jury verdict are now

              14    denied as moot in light of the verdict reached by the jury.

11:52:05      15                But there is yet to be entered a judgment upon the

              16    verdict, and that's what you are moving for today?

              17                MR. ALPER:    Yes.   We move for you to enter judgment

              18    on the verdict, but also just make a statement that this

              19    covers these, what we found, two affirmative defenses that

11:52:19      20    were equitable defenses that were never pursued by defendants.

              21                THE COURT:    All right.     So in that regard give me a

              22    proposed judgment that would compel the Court to deal on the

              23    arguments that you have just made.

              24                MR. ALPER:    Yes, Your Honor, we can do that right

11:52:35      25    away.
           Case: 1:17-cv-01973 Document #: 934 Filed: 02/26/20 Page 18 of 18 PageID #:63228

                                                                                                 18

               1               THE COURT:     All right.     Show that proposed judgment

               2    to Hytera.     And if Hytera has any objections to its entry,

               3    then Hytera can file an appropriate pleading expeditiously.

               4    So we'll leave it there.

11:52:54       5               MR. ALPER:     Yes, Your Honor.       And then we can take --

               6    I assume by your comments that we should take up the briefing

               7    schedule for the remaining motions at another time or we can

               8    propose one right now.

               9               THE COURT:     I'm saying what remaining motions?              There

11:53:08      10    are motions still to come.

              11               MR. ALPER:     Still to come, yes.

              12               THE COURT:     What I'm saying, I think we're wrapping

              13    up the existent motions.

              14               MR. ALPER:     Understood, Your Honor.

11:53:15      15               THE COURT:     All right.     That's where we are.

              16               MR. ALPER:     Yes.

              17               THE COURT:     All right.     Thank you.

              18               MR. CLOERN:     Thank you, Your Honor.

              19          (Proceedings concluded)

              20                         C E R T I F I C A T E
                             I, Jennifer S. Costales, do hereby certify that the
              21    foregoing is a complete, true, and accurate transcript of the
                    proceedings had in the above-entitled case before the
              22    Honorable CHARLES R. NORGLE, one of the judges of said Court,
                    at Chicago, Illinois, on February 21, 2020.
              23
                                                      /s/ Jennifer Costales, CRR, RMR
              24                                      Official Court Reporter
                                                      United States District Court
              25                                      Northern District of Illinois
                                                      Eastern Division
